Case: 13-3107   Document: 25     Page: 1   Filed: 11/21/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    CORA A. METZ,
                      Petitioner,

                            v.

 John M. McHugh, SECRETARY, DEPARTMENT OF
                  THE ARMY,
                   Respondent.
             ______________________

                       2013-3107
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC0752110154-I-1.
                 ______________________

                     ON MOTION
                 ______________________

    Before NEWMAN, PROST, and REYNA, Circuit Judges.

 REYNA, Circuit Judge.

                         ORDER
     The Department of the Army moves to transfer the
 petition for review to the district court. Cora Metz re-
 sponds, agreeing the petition should be transferred.
Case: 13-3107         Document: 25   Page: 2     Filed: 11/21/2013



 2                                   METZ   v. MCHUGH



     Metz appeals the decision of the United States Equal
 Employment Opportunity Commission (“EEOC”) concur-
 ring with the final decision of the Merit Systems Protec-
 tion Board finding no discrimination.
     This court lacks jurisdiction to hear Metz’s appeal. “If
 an employee loses her mixed case appeal on the merits of
 her discrimination claim, she may obtain further review
 of the adverse decision, either from a district court or from
 the EEOC and then (if necessary) a district court, but not
 from this court.” Conforto v. Merit Sys. Prot. Bd., 703
F.3d 1111,    1116      (Fed.    Cir.    2013)     (citing
 5 U.S.C. §§ 7702(a)(3), 7703(b)(2); 29 C.F.R. § 1614.303-
 310). Indeed, the EEOC’s decision expressly states that
 Metz has “the right to file a civil action in an appropriate
 United States District Court based on the decision of the
 Merit Systems Protection Board, within thirty (30) calen-
 dar days of the date that [she] receive[d] th[e] decision.”
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted and the appeal is trans-
 ferred to the United States District Court for the District
 of Columbia pursuant to 28 U.S.C. § 1631.
       (2) All pending motions are denied as moot.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court

 s25

 ISSUED AS A MANDATE: November 21, 2013